Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-22 have been examined.
Examiner’s Notes
Examiner notes that applicant did not amendment claims to materially reduce or simplify the issues.
Response to Amendment
The amendment filed on 1/4/2021 is insufficient to overcome the prior art rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-8, 10, 11,13-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Katzin et al. (20120271712) in view of Viswanathan (8,798,246). 
As per claims 1, 10, 22,
Katzin discloses a system comprising:

memory to store instructions that, when executed by the one or more hardware processors (par 134), cause the one or more hardware processors to perform operations comprising:
identifying a plurality of item listings that list at least a second item having similar characteristics to the first item and being separate from the first item (par 69); and
causing the at least one of the plurality of item listings to be displayed by the first user device (par 17, 18).
Katzin does not explicitly disclose:
receiving, from a user device, information representing a first item and an item price of the first item available for sale;
calculating an item price range based on the item price of the first item and a price range for the second item, the item price range including an item price within a predetermined range from the item price of the first item;
identifying at least one of the plurality of item listings that list the second item as available for sale at a price within the item price range. 
However, Viswanathan discloses:
 receiving, from a user device, information representing a first item and an item price of the first item available for sale (cl. 1, ll. 65 – cl. 2, ll. 31; claim 15);
calculating an item price range based on the item price of the first item and a price range for the second item, the item price range including an item price within a 
identifying at least one of the plurality of item listings that list the second item as available for sale at a price within the item price range (cl. 1, ll. 65 – cl. 2, ll. 31; claim 15). Viswanathan discloses setting a price range for network services based on another network service price. Although it describes a service and not a tangible item, examiner contends that this pricing scheme may equally apply to a product.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Viswanathan’s receiving, from a user device, information representing a first item and an item price of the first item available for sale; calculating an item price range based on the item price of the first item and a price range for the second item, the item price range including an item price within a predetermined range from the item price of the first item; identifying at least one of the plurality of item listings that list the second item as available for sale at a price within the item price range to Katzin’s reduced item price may be calculated based on the item price of the first item received from the user device, the reduced item price representing a price lower than the item price of the first item. One would be motivated to do this in order to provide advertising as a first seed price range for a network service item offered by a plurality of service providers in a computing network.
As per claims 2, 11,
Viswanathan discloses calculating the item price range is further based on pricing criteria corresponding to a plurality of sellers associated with the plurality of item listings (cl. 1, ll. 22 – 34; cl. 4, ll. 35 – 54).

As per claims 4, 14,
Viswanathan discloses detecting a price of the second item is adjusted from an original price to the item price in the item listing for the second item (cl. 8, ll. 27 - 40).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Viswanathan’s detecting a price of the second item is adjusted from an original price to the item price in the item listing for the second item to Katzin’s reduced item price may be calculated based on the item price of the first item received from the user device, the reduced item price representing a price lower than the item price of the first item. One would be motivated to do this in order to provide advertising as a first seed price range for a network service item offered by a plurality of service providers in a computing network.
As per claims 5, 15,
Katzin discloses:
causing the item price to be displayed on user devices associated with a plurality of sellers associated with the plurality of item listings (par 17, 18); and

receiving an indication from the plurality of sellers to list the second item as being available for sale at the item price (par 17, 18).
As per claims 6, 16,
Viswanathan discloses the price range for the second item is based on a price range received from a plurality of sellers (cl. 1, ll. 65 – cl. 2, ll. 31; claim 15).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Viswanathan’s the price range for the second item is based on a price range received from a plurality of sellers to Katzin’s reduced item price may be calculated based on the item price of the first item received from the user device, the reduced item price representing a price lower than the item price of the first item. One would be motivated to do this in order to provide advertising as a first seed price range for a network service item offered by a plurality of service providers in a computing network.
As per claims 7, 17,
Katzin discloses:
identifying the plurality of item listings is further based on matching the information representing the first item-to-item listings associated with a plurality of sellers associated with the plurality of item listings (par 69).
As per claims 8, 19,
Katzin discloses:
receiving location data from the user device, the location data indicating a location of the first item (par 66, 86); and

determining that the location data matches a location of a brick-and- mortar store that sells the first item (par 66, 86).
As per claim 13,
Katzin discloses:
the calculating the item price is farther based on a shipping cost of sending the second item to a user associated with the user device (par 69).
As per claim 18,
Viswanathan discloses the price range represents a range of prices that a user of the user device is willing to pay for the second item (cl. 1, ll. 65 – cl. 2, ll. 31; claim 15).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Viswanathan’s the price range represents a range of prices that a user of the user device is willing to pay for the second item to Katzin’s reduced item price may be calculated based on the item price of the first item received from the user device, the reduced item price representing a price lower than the item price of the first item. One would be motivated to do this in order to provide advertising as a first seed price range for a network service item offered by a plurality of service providers in a computing network.
As per claim 20,
Katzin discloses:
the information representing the first item includes at least one of a bar code, an identification number, a description, or an image depicting the item (Abstract; par 9).

Claims 3, 9, 12, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Katzin et al. (20120271712) in view of Viswanathan (8,798,246). 
As per claims 3, 12,
The Katzin and Viswanathan discloses the claimed invention as in claims 1 and 10. The combination does not explicitly disclose:
calculating the item price range is further based on a price preference received from the user device.
However, Walker discloses:
calculating the item price range is further based on a price preference received from the user device (Figure 18; par 151).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Walker’s calculating the item price range is further based on a price preference received from the user device to the combination’s reduced item price may be calculated based on the item price of the first item received from the user device, the reduced item price representing a price lower than the item price of the first item. One would be motivated to do this in order to allow potential customers to have an input in the price charged for the merchandise or service.
As per claims 9, 21,
The Katzin and Viswanathan discloses the claimed invention as in claims 1 and 10. The combination does not explicitly disclose:
the item price range is a reduced item price range and the item price is a reduced item price.
However, Walker discloses:

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Walker’s the item price range is a reduced item price range and the item price is a reduced item price to the combination’s reduced item price may be calculated based on the item price of the first item received from the user device, the reduced item price representing a price lower than the item price of the first item. One would be motivated to do this in order to allow potential customers to have an input in the price charged for the merchandise or service.
Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive. Applicant argues that “Applicant submits that none of the cited references, either alone or in combination, disclose or suggest all of the features recited in claims 1, 2, 4-8, 10, 11, 13-20, and 22. More specifically, claim 1 recites a system comprising processors that perform, among other operations, “calculating an item price range based on the item price of the first item and a price range for the second item, the item price range including an item price within a predetermined range from the item price of the first item.” Claim 10 includes similar features in the context of a method claim and claim 22 includes similar features in the context of a machine-readable medium claim. Applicant submits that none of the cited references, either alone or in combination, disclose or suggest an item price range that is based on two separate ranges, an item price within a predetermined range of a first item and a price range for a second item.” Examiner notes that it is the Applicant's claims as stated in the Applicant's claims that In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In interpreting claim language, the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art is applied, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description. See In re Morris', 127 F.3d 1048, 1054 (Fed. Cir. 1997). See also In ream. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004) and ln re Sneed, 710 F.2d 1544, 1548 (Fed. Cir. 1983). Claims are given their broadest reasonable construction. See In re Hyatt, 211 F.3d 1367, 54 USPQ2d 1664 (Fed. Cir. 2000). It is Appellant's burden to precisely define the invention. See In re Morris, 127 F.3d 1048, 1056 (Fed. Cir. 1997). Examiner notes that the claim states, “calculating an item price range based on the item price of the first item…” Viswanathan discloses a price range dependent on the price of the first item.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN L BROWN/Primary Examiner, Art Unit 3621